DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first coupling feature,” “a retention feature,” “a second coupling feature,” “an adjustment feature,” and “a rear attachment feature” in at least claims 1, 5, 7, 11, 12, 14, 16, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 each recite the limitation “an adjustment feature operably coupled to the body portion,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification describes in paragraph 0028 wherein: “It is generally contemplated that the adjustment feature 50 is operably coupled to the body portion 46 and the adjustable loop 110 defined by the second end 42 of each of the first and second support straps 34, 36. The adjustment feature 50 may slide along the body portion 46 to lengthen or shorten the adjustable loop 110 and, thus, lengthen or shorten each of the first and second support straps 34, 36. For example, the adjustment feature 50 may move upward and downward along the body strap 16 of each of the first and second support straps 34, 36. The adjustment feature 50 and the first ends 38 of each of the first and second support straps 34, 36 allow a user to adjust and customize the support of the brassiere assembly 10.” The Examiner notes that while the specification describes the function of the adjustment feature, it does not describe the corresponding structure of the adjustment feature. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, the Examiner will interpret the adjustment feature as including a sliding fastener or adjustable slider. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitation “wherein the first attachment portion includes a first textile, a second textile, and first fasteners integrally formed to define the first attachment portion.” The limitation is indefinite, as it is unclear how the first fasteners (which appear to be disclosed as hooks, see 112 in Fig. 4) are integrally formed with the first and second textiles. It is unclear if Applicant is considering “integrally formed” to include conventional methods of adhering, fastening, or otherwise attaching the hooks to the first and second textiles, or if “integrally formed” refers to forming the hooks in one piece with the first and second textiles, etc. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claim 3 also recites the limitation “wherein the first attachment portion is free from excess material when at least one of the plurality of predefined lengths is selectively removed.” The limitation is indefinite, as it is unclear what is included or excluded by the limitation “free from excess material.” It is noted that no excess material has been previously recited or defined in the claims, and it is unclear if the excess material merely refers to the one or more predefined lengths of material that is selectively removed, or to another structure. 
Claim 11 recites the limitation “the body strap.” There is insufficient antecedent basis for this limitation in the claims.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven (US PG Pub 2017/0354189) in view of McDonnell (US PG Pub 2013/0065487) and Abbaszadeh (US PG Pub 2018/0132542).
Regarding claim 1, der Hoeven discloses a brassiere assembly (see Figs. 1a-1b), comprising: 
first and second cups (2) laterally spaced-apart (see at least Fig. 1a);
a body strap operably (32) coupled to each of the first and second cups, the body strap including a first attachment portion and a second attachment portion (opposing attachment portions of 12), wherein the first attachment portion defines a plurality of attachment points and indication portions defining a plurality of predefined lengths along a surface of the first attachment portion, and wherein the second attachment portion is selectively coupled to the first attachment portion at one of the plurality of attachment points (via conventional hook and eye closure 12, which define a plurality of attachment points at each respective row of hooks/eyes, and defining a plurality of predefined lengths corresponding to the length measured at each row of hooks/eyes; see Figs. 1a-1b and paragraphs 0029-0040);
first and second side portions (8, 30) operably coupled to the first and second cups, respectively, and the body strap (see Figs. 1a-1b and paragraphs 0030-0033); and 
first and second support straps (4) operably coupled to the first and second cups, respectively (see Figs. 1a-1b and paragraphs 0029-0032), each of the first and second support straps comprising: 
a first end (front end of 4) coupled to the first and second cups (see Figs. 1a-1b);
a second end (rear end of 4); and 
a body portion defined between the first end and the second end (length of strap 4 between the front and rear ends).
Der Hoeven substantially discloses the invention as claimed above but fails to further disclose wherein each support strap includes a first coupling feature at the first end, a retention feature at the second end, a second coupling feature at the body portion that is a reciprocal coupling feature to the first coupling feature, and an adjustment feature operably coupled to the body portion proximate to the second end of each of the first and second support straps.
However, McDonnell teaches a brassiere assembly (100) comprising a pair of cups (102, 104), a body strap, (106, 108) and a pair of support straps (110, 112) coupled to each respective cup (see Figs. 1-2), wherein each support strap includes reciprocal first and second coupling features (116) at a front end of the strap (see Fig. 1 and paragraphs 0009-0010, 0021, and 0025, note that the limitations “first coupling feature” and “second coupling feature” are being interpreted under 35 USC 112(f) to include reciprocal hook and loop fasteners, as described in paragraph 0045 of the specification), such that the support straps are selectively coupled to the respective cups at the respective front ends (see Figs. 1-2 and paragraphs 0021-0022), so as to allow the size of the brassiere cups to be adjusted to accommodate size fluctuations (see paragraphs 0021-0022). McDonnell also teaches wherein each support strap includes a retention feature (118) at the second end of the strap (see Fig. 2 and paragraph 0026, note that the limitation “retention feature” is being interpreted under 35 USC 112(f) to include a retention clip, as described in paragraph 0028 of the specification), to allow the shoulder straps to be connected at different locations on the back of the body strap, to accommodate size fluctuations (see paragraph 0026).
Therefore, based on McDonnell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Der Hoeven’s straps to include a first coupling feature at the first end, a retention feature at the second end, and a second coupling feature at the body portion that is a reciprocal coupling feature to the first coupling feature, such that the support straps would be selectively coupled to the first and second cups at the respective front ends of the straps; as doing so would allow the size of the brassiere cups to be adjusted, and would also allow the shoulder straps to be connected at different locations on the back of the body strap, to accommodate size fluctuations.
McDonnell appears to further depict wherein the straps also include an adjustment feature (interpreted to be a slider; see at least Fig. 2) but fails to explicitly teach an adjustment feature operably coupled to the body portion proximate to the second end of each of the first and second support straps.
However, Abbaszadeh teaches a brassiere assembly (see Fig. 1) comprising a pair of shoulder straps (24, 26) each having an adjustment feature (slider 32, 34) operably coupled to the body portion proximate to the second end (rear end) of each of the first and second support straps (see Fig. 1A and paragraph 0075), so as to allow the length of each shoulder strap to be easily adjusted (see paragraph 0075).
Therefore, based on McDonnell’s and Abbaszadeh’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Der Hoeven’s support straps to each further include an adjustment feature operably coupled to the body portion proximate to the second end of each of the first and second support straps; as doing so would allow the length of each support strap to be easily adjusted.

Regarding claim 4, the modified brassiere of der Hoeven (i.e., der Hoeven in view of McDonnell and Abbaszadeh) is further disclosed wherein the first and second side portions (8, 30 on each side of der Hoeven) each include a first portion (30 of der Hoeven) and a second portion (8 of der Hoeven), and wherein the first and second portions at least partially overlap (see Figs. 1a-1b and paragraphs 0038-0047 of der Hoeven).

Regarding claim 5, the modified brassiere of der Hoeven (i.e., der Hoeven in view of McDonnell and Abbaszadeh) is further disclosed wherein the second portions (30 of der Hoeven) of each of the first and second side portions (8, 30 on each side of der Hoeven) each include a rear attachment feature (6 of der Hoeven/118 of McDonnell; note that the limitation “rear attachment feature” is being interpreted under 35 USC 112(f) to include a folded piece of material or a retention clip, that interfaces with the previously claimed “retention feature,” as described in paragraphs 0027-0028 of the specification), and wherein each of the first and second support straps is selectively coupled to the rear attachment feature of each of the second portions (see Figs. 1a-1b and paragraph 0029 of der Hoeven and Fig. 2 and paragraph 0026 of McDonnell.

Regarding claim 6, the modified brassiere of der Hoeven (i.e., der Hoeven in view of McDonnell and Abbaszadeh) is further disclosed wherein the first and second ends of the first and second support straps (front and rear ends of straps 4 of der Hoeven, as modified above) and the adjustment feature (sliders 32, 34 of Abbaszadeh) define a dual adjustment configuration of the first and second support straps (see rejection of claim 1 above, the various adjustable fasteners, sliders, and hooks together taught by der Hoeven, McDonnell, Abbaszadeh allow the shoulder straps to be adjusted in at least two ways, thereby defining a dual adjustment configuration of the straps).

Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven, McDonnell, and Abbaszadeh, as applied to claim 1 above, in view of Karon (US Patent No. 7,335,086).
Regarding claim 2, der Hoeven, McDonnell, and Abbaszadeh together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the plurality of predefined lengths are selectively removable from the first attachment portion.
However, Karon teaches a brassiere assembly (see Figs. 1-6) comprising a body strap (120, 122) having a first attachment portion and a second attachment portion (distal ends of 120, 122) comprising a plurality of indication portions (130, 132, 134) defining a plurality of predefined lengths (lengths along markings 130, 132, 134) that are selectively removable from the first attachment portion (see Figs. 1-2 and column 3, line 58 – column 4, line 17), to allow the first attachment portion to be trimmed in length to accommodate a desired size (see column 3, line 58 – column 4, line 17).
Therefore, based on Karon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s first attachment portion to include a plurality of predefined lengths that are selectively removable from the first attachment portion, as doing so would allow the first attachment portion to be trimmed in length to accommodate a desired size.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Peters (US Patent No. 5,188,585).
Regarding claim 7, McDonnell teaches a bra (100) comprising:
first and second cups (102, 104) laterally spaced-apart and each having upper edges (where cups 102, 104 interface with straps 110, 112);
first and second support straps (110, 112) coupled to the upper edges of the first and second cups, the first and second support straps each comprising:
a first end (front end) having a first coupling feature (hook or loop portion of 116; see Fig. 1 and paragraphs 0009-0010, 0021, and 0025, note that the limitations “first coupling feature” and “second coupling feature” are being interpreted under 35 USC 112(f) to include reciprocal hook and loop fasteners, as described in paragraph 0045 of the specification);
a body portion (length of strap between front and rear ends) having a second coupling feature that is a reciprocal feature to the first coupling feature (corresponding hook or loop portion of 116; see Fig. 1, paragraphs 0009-0010, 0021, and 0025, and note above);
a second end (rear end) that has a retention feature (118; see Fig. 2 and paragraph 0026, note that the limitation “retention feature” is being interpreted under 35 USC 112(f) to include a hook and a receiving aperture, as described in paragraph 0028 of the specification); and
a fastening material that includes the first and second coupling features (hook and loop fastening material of 116).
	McDonnell substantially discloses the invention as claimed above but fails to further disclose wherein the straps include first and second fabrics and a pliable material, wherein the first fabric, the pliable material, the second fabric, and the fastening material are integrally formed to define a laminated support strap of each of the first and second support straps.
	However, Peters teaches a laminated fastening strap (100) for a garment (see Figs. 1-3), the laminated fastening material including first and second fabrics (2, 6), a pliable material (4), and a hook and loop fastening material (29, 29a), wherein the first fabric, the pliable material, the second fabric, and the fastening material are integrally formed to define a laminated support strap (see Fig. 2; column 3, lines 12-57; and column 4, lines 17-43), so as to provide a lightweight, stretchable, and durable fastening strap that is easily laundered and comfortable to wear (see column 3, lines 11-57). 
	Therefore, based on Peters’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McDonnell’s straps to each further include a first fabric, a second fabric, and a pliable material, wherein the first fabric, the pliable material, the second fabric, and the fastening material are integrally formed to define a laminated support strap of each of the first and second support straps; as doing so would provide lightweight, stretchable, and durable fastening straps that are easily laundered and comfortable to wear.

	Regarding claim 8, the modified bra of McDonnell (i.e., McDonnell in view of Peters) is further disclosed wherein the first and second coupling features (116 of McDonnell/ 29, 29a of Peters) are integrally formed with each of the first and second support straps (110, 112 of McDonnell/100 of Peters; see rejection of claim 1 above; Peters teaches laminated straps having layers which are integrally formed together through lamination).

Claims 9-11 (regarding claim 11, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell and Peters, as applied to claim 7 above, in view of der Hoeven.
Regarding claim 9, McDonnell and Peters together teach the limitations of claim 7, as discussed above, but fail to further teach first and second side portions operably coupled to each of the first and second cups, respectively, wherein each of the first and second side portions include a first portion and a second portion to define a V-shaped configuration.
However, der Hoeven teaches a bra (see Figs. 2a-2b), comprising: first and second cups (2) laterally spaced-apart (see at least Fig. 2a); first and second support straps (4) operably coupled to the first and second cups, respectively (see Figs. 2a-2b and paragraphs 0029-0032); and first and second side portions (8, 30 on each side of the bra) operably coupled to each of the first and second cups, respectively (see Figs. 1a-1b and paragraphs 0030-0033), wherein each of the first and second side portions include a first portion (8) and a second portion (30) to define a V-shaped configuration (see Figs. 2a-2b), so as to provide a comfortable and supportive side panel construction that alleviates pressure points and distributes forces created by the weight of the wearer’s breasts (see paragraphs 0038-0047).
Therefore, based on der Hoeven’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McDonnell’s bra to further include first and second side portions operably coupled to each of the first and second cups, respectively, wherein each of the first and second side portions include a first portion and a second portion to define a V-shaped configuration; as doing so would provide a comfortable and supportive side panel construction that alleviates pressure points and distributes forces created by the weight of the wearer’s breasts.

Regarding claim 10, the modified bra of McDonnell (i.e., McDonnell in view of Peters and der Hoeven) is further disclosed wherein the first portion (8 of der Hoeven) of each of the first and second side portions at least partially overlaps the second portion (30 of der Hoeven; see Figs. 2a-2b and paragraphs 0038-0047 and 0049-0050).

Regarding claim 11, the modified bra of McDonnell (i.e., McDonnell in view of Peters and der Hoeven) is further disclosed wherein the second portions (30 of der Hoeven) of the first and second side portions each include a rear attachment feature (6 of der Hoeven/118 of McDonnell; note that the limitation “rear attachment feature” is being interpreted under 35 USC 112(f) to include a folded piece of material or aperture that receives the retention clip of the previously claimed “retention feature,” as described in paragraphs 0027-0028 of the specification; see Figs. 2a-2b and paragraph 0029 of der Hoeven and Fig. 2 and paragraph 0026 of McDonnell), and a supplemental support end (proximal end of 30 of der Hoeven attached to base of cups 2 of der Hoeven) operably coupled to the first and second cups, respectively, proximate to the body strap (32 of der Hoeven), and wherein the second portions are tapered from the rear attachment feature to the supplemental support end (see Figs. 2a-2b of der Hoeven).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell and Peters, as applied to claim 7 above, in view of Karon.
	Regarding claim 12, McDonnell and Peters together teach the limitations of claim 7, as discussed above. McDonnell further teaches a body strap (106, 108 and chest panel below cups 102, 104) operably coupled to the first and second cups (see Figs. 1-2), the body strap including a rear portion (106, 108) that includes a first attachment portion and a second attachment portion (respective attachment portions of 120), the first attachment portion including a plurality of predefined lengths (defined by rows of hook and eye fasteners of 120) but fails to teach wherein the plurality of predefined lengths are selectively removable from the first attachment portion.
However, Karon teaches a brassiere assembly (see Figs. 1-6) comprising a body strap (120, 122) having a first attachment portion and a second attachment portion (distal ends of 120, 122) comprising a plurality of indication portions (130, 132, 134) defining a plurality of predefined lengths (lengths along markings 130, 132, 134) that are selectively removable from the first attachment portion (see Figs. 1-2 and column 3, line 58 – column 4, line 17), to allow the first attachment portion to be trimmed in length to accommodate a desired size (see column 3, line 58 – column 4, line 17).
Therefore, based on Karon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McDonnell’s first attachment portion to include a plurality of predefined lengths that are selectively removable from the first attachment portion, as doing so would allow the first attachment portion to be trimmed in length to accommodate a desired size.

Regarding claim 13, the modified bra of McDonnell (i.e., McDonnell in view of Peters and Karon) is further disclosed wherein the plurality of predefined lengths of the first attachment portion are defined by indication portions (markings 130, 132, 134 of Karon) disposed between first fasteners (hook or eye fasteners of 120 of McDonnell) disposed proximate to each of the plurality of predefined lengths (see Fig. 2 of McDonnell and Figs. 1-2 of Karon).

Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven, in view of Abbaszadeh.
Regarding claim 14, der Hoeven discloses a support garment (see Figs. 2a-2b and paragraphs 0038-0047), comprising: 
first and second cups (right and left 2) laterally spaced-apart (see at least Fig. 2a);
a body strap operably (32) coupled to each of the first and second cups (see Figs. 2a-2b),
a first side portion (8, 30 on right side of bra) coupled to the body strap and the first cup (see Figs. 2a-2b);
a second side portion (8, 30 on left side of bra) coupled to the body strap and the second cup (see Figs. 2a-2b), wherein the first and second side portions each includes a first portion (30) coupled to the first and second cups, respectively, and a second portion (8) at least partially overlapping the first portion and including a rear attachment feature (6 see Figs. 2a-2b and paragraph 0029; note that the limitation “rear attachment feature” is being interpreted under 35 USC 112(f) to include a folded piece of material or a retention clip, as described in paragraphs 0027-0028 of the specification), and 
first and second support straps (right and left 4) having a first end (front end of 4) coupled to the first and second cups, respectively (see Figs. 2a-2b), a second end (rear end of 4) selectively coupled to each of the second portions (via buckle 6, see paragraph 0029), and a body portion (length of strap 4 between the front and rear ends).
Der Hoeven substantially discloses the invention as claimed above but fails to further disclose an adjustment feature operably coupled to the body portion.
However, Abbaszadeh teaches a support garment (brassiere of Fig. 1) comprising a pair of shoulder straps (24, 26) each having an adjustment feature (slider 32, 34) operably coupled to a body portion of the strap (see Fig. 1A and paragraph 0075), so as to allow the length of each shoulder strap to be easily adjusted (see paragraph 0075).
Therefore, based on Abbaszadeh’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Der Hoeven’s support straps to each further include an adjustment feature operably coupled to the body portion; as doing so would allow the length of each support strap to be easily adjusted.

Claim 15, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven and Abbaszadeh, as applied to claim 14 above, in view of Reinisch et al. (herein Reinisch)(US PG Pub 2009/0098803).
Regarding claim 25, der Hoeven and Abbaszadeh together teach the limitations of claim 14, as discussed above. Der Hoeven further discloses wherein the overlap of the second portion (8) with the first portion (30) defines a V-shaped configuration (see Figs. 2a-2b), and wherein the first and second portions of each of the first and second side portions each comprise an elastic fabric that provides enhanced support (see paragraphs 0042-0047) but fails to specifically disclose a laminated compressive material. 
However, Reinisch teaches a support garment (100) comprising first and second cups (118, 120) and first and second side portions (128, 129, and overlying lateral side portions of main body 102, see Figs. 1 and 5), wherein the first and second side portions each comprise a laminated compressive material (see Fig. 10 and paragraphs 0008, 0028-0033, 0057-0058, and 0060-0063), so as to provide additional support to the brassiere and to allow the cups to maintain their shape during use (see paragraphs 0028-0033, 0057-0058).
Therefore, based on Reinisch’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s side portions to be formed from laminated compressive material; as doing so would provide additional support to the brassiere and allow the cups to maintain their shape during use.

Claims 16-17 and 19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven and Abbaszadeh, as applied to claim 14 above, in view of McDonnell.
Regarding claim 16, der Hoeven and Abbaszadeh together teach the limitations of claim 14, as discussed above, but fail to further teach wherein the first ends of each of the first and second support straps each include a first coupling feature, and wherein the body portion of each of the first and second support straps includes a second coupling feature that is a reciprocal coupling feature to the first coupling feature.
However, McDonnell teaches a support garment (100) comprising a pair of cups (102, 104), a body strap, (106, 108) and a pair of support straps (110, 112) coupled to each respective cup (see Figs. 1-2), wherein each support strap includes reciprocal first and second coupling features (116) at a front end and body portion of the strap (see Fig. 1 and paragraphs 0009-0010, 0021-0022, and 0025, note that the limitations “first coupling feature” and “second coupling feature” are being interpreted under 35 USC 112(f) to include reciprocal hook and loop fasteners, as described in paragraph 0045 of the specification), so as to allow the size of the brassiere cups to be adjusted to accommodate size fluctuations (see paragraphs 0021-0022). 
Therefore, based on McDonnell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s straps to include a first coupling feature at the first end and a second coupling feature at the body portion that is a reciprocal coupling feature to the first coupling feature; as doing so would allow the size of the brassiere cups to be adjusted, to accommodate size fluctuations.

Regarding claim 17, the modified brassiere of der Hoeven (i.e., der Hoeven in view of Abbaszadeh and McDonnell) is further disclosed wherein the adjustment feature (sliders 32, 34 of Abbaszadeh) and the first and second coupling features (116 of McDonnell) are configured to define a dual adjustment configuration of each of the first and second support straps (see rejection of claim 16 above, the various adjustable fasteners, sliders, and hooks together taught by der Hoeven, McDonnell, Abbaszadeh allow the shoulder straps to be adjusted in at least two ways, thereby defining a dual adjustment configuration of the straps).

Regarding claim 19, der Hoeven and Abbaszadeh together teach the limitations of claim 14, as discussed above, but fail to further teach wherein the second end of each of the first and second support straps includes a retention feature selectively coupled to the rear attachment feature of each of the second portions of each of the first and second side portions.
However, McDonnell teaches a support garment (100) comprising a pair of cups (102, 104), and a pair of support straps (110, 112) coupled to each respective cup (see Figs. 1-2), each strap having a first (front) end and a second (rear) end (see Figs. 1-2), wherein the second end of each of the first and second support straps includes a retention feature selectively coupled to a rear attachment feature (reciprocal parts of 118) on respective side portions (106, 108) of the garment (see Fig. 2 and paragraph 0026, note that the limitations “retention feature” and “rear attachment feature” are being interpreted under 35 USC 112(f) to include reciprocal portions of a retention clip and an aperture or loop of material that receives the retention clip, as described in paragraphs 0027-0028 of the specification), to allow the shoulder straps to be connected at different locations on side portions of the garment, to accommodate size fluctuations (see paragraph 0026).
Therefore, based on McDonnell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s straps to each include a retention feature at the second end of the strap, the retention feature selectively coupled to the rear attachment feature of each of the second portions of each of the first and second side portions; as doing so would allow the shoulder straps to be connected at different locations on the second portions of the first and second side portions, to accommodate size fluctuations.

Claim 18, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven and Abbaszadeh, as applied to claim 14 above, in view of Karon.
	Regarding claim 18, der Hoeven and Abbaszadeh together teach the limitations of claim 14, as discussed above. Der Hoeven further teaches a first attachment portion and a second attachment portion (opposing attachment portions of 12) operably coupled to the body strap (32), wherein the second attachment portion is selectively coupled to the first attachment portion (via conventional hook and eye closure 12, see paragraphs 0030-0032), but fails to teach wherein the first attachment portion includes plurality of predefined lengths selectively removable from the first attachment portion.
However, Karon teaches a support garment (brassiere of Figs. 1-6) comprising a body strap (120, 122) having a first attachment portion and a second attachment portion (distal ends of 120, 122) comprising a plurality of indication portions (130, 132, 134) defining a plurality of predefined lengths (lengths along markings 130, 132, 134) that are selectively removable from the first attachment portion (see Figs. 1-2 and column 3, line 58 – column 4, line 17), to allow the first attachment portion to be trimmed in length to accommodate a desired size (see column 3, line 58 – column 4, line 17).
Therefore, based on Karon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s first attachment portion to include a plurality of predefined lengths that are selectively removable from the first attachment portion, as doing so would allow the first attachment portion to be trimmed in length to accommodate a desired size.

Claim 20, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over der Hoeven and Abbaszadeh, as applied to claim 14 above, in view of Buehler (US PG Pub 2005/0112996).
Regarding claim 20, der Hoeven and Abbaszadeh together teach the limitations of claim 14, as discussed above, but fail to further teach a first front fastener operably coupled to the first cup; and a second front fastener operably coupled to the second cup and selectively coupled to the first front fastener.
However, Buehler teaches a support garment (10) having first and second cups (36, 38), first and second side portions (18a, 18b), a rear fastening assembly (44, 46), and a front fastening assembly (20), wherein the front fastening assembly comprises a first front fastener (24) operably coupled to the first cup, and a second front fastener (26) operably coupled to the second cup and selectively coupled to the first front fastener (see Figs. 1-3 and 7 and paragraphs 0014-0019), so as to allow the two halves of the brassiere to be completely separable from one another, to provide two different cup sizes/colors/designs as desired (see paragraphs 0005, 0019, and 0025-0026).
Therefore, based on Buehler’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified der Hoeven’s brassiere to further include a first front fastener operably coupled to the first cup, and a second front fastener operably coupled to the second cup and selectively coupled to the first front fastener; as doing so would allow the two halves of the brassiere to be completely separable from one another, to provide two different cup sizes/colors/designs as desired.


Examiner’s Note
Claim 3 is currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 1-6, 11, and 14-20 remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Griffin (US Patent No. 7,931,521) teaches an adjustable bra strap comprising hook and loop fasteners at a front end of the strap, and Flaherty (US Patent No. 6,186,861) teaches removable/replaceable bra straps with hooks at each end, which are selectively attachable to loops of material along the brassiere body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732